Citation Nr: 0307358	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  99-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

(The issue of entitlement to compensation benefits for a 
right knee disorder under the provisions of 38 U.S.C.A. 
§ 1151 based on treatment received in September 1995 at the 
Bay Pines, Florida VA Medical Center (VAMC) will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active military duty from November 1946 
to May 1948 and almost continuous service from April 1951 to 
April 1964. 

This appeal initially came to the Board of Veterans Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
No. Little Rock, Arkansas.  The veteran currently resides 
within the jurisdiction is the RO in St. Petersburg, Florida.

With respect to the issue of issue of entitlement to 
compensation benefits for a right knee disorder under the 
provisions of 38 U.S.C.A. § 1151, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3, 105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran's hemorrhoid is sensitive, measures 10-
millimeter, results in occasional bleeding and requires the 
use of suppositories.  





CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected hemorrhoids have been met.  38 U.S.C.A. 
§ 1155 (West. 2002); 38 C.F.R. Part 4, 4.7. Diagnostic Code 
7336 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background 

In April 1966 the RO granted service connection for 
hemorrhoids; the condition has been rated non-compensable 
since that time.  

Correspondence received from a private physician, Dr. D in 
January 1997 notes that she saw the veteran for rectal 
bleeding in November 1996.  The veteran was admitted for a 
colonoscopy.  In December 1996, Dr. D reported that the 
veteran had had no additional rectal bleeding.  It was 
reported that the colonoscopy showed 1 or 2 diverticulae.  
The diagnoses were benign gastric ulcer and rare sigmoid 
diverticulae.

On a January 1997 VA rectal examination, the veteran 
complained of episodes of rectal bleeding when he was 
constipated.  Examination showed one small hemorroidal tag.  
The diagnoses were hemorrhoids by history with a recent 
episode of bleeding that might have been due to an anal 
fissure secondary to constipation and manipulation, and 
history of colon polyps, with a negative colonoscopy in 
November 1996.

Records from a private physician, Dr. G, show that he treated 
the veteran for multiple medical problems in 1997 and 1998.  
In January 1998 it was noted that the veteran had 
gastrointestinal bleeding among his many complaints.  The 
doctor said this could represent fissuring of hemorrhoids, 
but given the history of diverticular disease and colonic 
polyps, these could not be ruled out.  No clinical findings 
relative to hemorrhoids were noted.

The veteran and his wife testified at a hearing at the RO in 
April 1999.  His wife said she was nurse practitioner.  The 
veteran said that he had a fissure in the rectal area that 
had bled the weekend before the hearing.  He stated that he 
used suppositories and that the hemorrhoids would bleed once 
or twice a month.

On a December 2002 VA rectal examination, the veteran 
reported that currently he had to use a finger to push in a 
hemorrhoid when he had a bowel movement.  He reported that he 
had bright red blood on toilet paper 2 weeks earlier, but had 
none since then.  He indicated that he used suppositories 
prescribed by the VA.  The examiner indicated that when the 
veteran had been hospitalized in November 1996 at a private 
facility for gastrointestinal bleeding his hemorrhoid was 
found to be bleeding at that time.  Examination showed a 10-
millimeter bulge at the 4 or 5 o'clock location.  It was 
slightly sensitive to touch, but definitely not tender.  
There was no visible ulceration, thrombosis, redness or 
inflammation.  The assessment was a visible and palpable 
external hemorrhoid at the 5 o'clock location with a history 
of worse hemorrhoid symptoms in the past, a history of 
chronic constipation improved with diet and medication, 
history of colon polyps, and history of diverticulosis.  

Analysis
f
There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of the VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Pursuant to the VCAA, the VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and to complete her claim.  In the statement of 
the case, a number of supplemental statements of the case, 
and the Board Remands, the veteran has been informed of the 
requirements necessary to substantiate his claim.  Also, an 
August 2001 letter from the RO notified him that the VA would 
obtain all relevant medical treatment records.  Thus, VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The VA has 
obtained the all VA treatment records and the veteran has not 
cited any records of relevant treatment in addition to those 
that have already been obtained and associated with the 
claims folder, and as pertinent medical opinions relative to 
the claim have been obtained, the duty to assist has been 
satisfied.

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002). Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2002).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2002).

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. 4.114, Diagnostic Code 7336.  

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The medical evidence shows that the veteran has been 
experiencing episodic bleeding related to his hemorrhoid, 
which was documented in November 1996.  Also, the hemorrhoid 
requires the use of suppositories.  The recent VA examination 
showed that the hemorrhoid measured 10 millimeters and the 
area was sensitive to palpation.  The Board finds that the 
degree of disability resulting from the hemorrhoid more 
nearly approximates the criteria for the next higher rating.  
Thus a 10 percent rating is warranted.  38 C.F.R. § 4.7.  
However, this same evidence does not show persistent bleeding 
and with secondary anemia, or with fissures.  Thus a rating 
in excess of 10 percent is not warranted rating.  


ORDER

Entitlement to a 10 percent evaluation for hemorrhoids is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, note these corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

